DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the athletic training system in the reply filed on 11/19/19 is acknowledged.
Claims 17-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

Claims 1, 3-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saltzman (US 9,241,589 B2) in view of Wright (US D602,553 S) and Craig (US 2015/0231471 A1).

Regarding claim 1, Saltzman teaches the athletic training system (See abstract) that includes a mat (See Figures 1-6 and item 100) which includes a plurality of position markers in a grid-like marking on the mat with vertical and horizontal lines forming a plurality of rectangles.  (See 116, 106, 108 and 102 etc…)  Wright Teaches a plurality of footpads with a top and bottom with attachment means on the bottom which can be removed from the mat.  The top side has a raised side and the bae being substantially planar with a length to accommodate a user’s foot.  The raised sides are substantially perpendicular from the base.  (See Figure 7)  Craig also teaches footpads as claimed.  (See Figure 19B which shows the footpads 204 and the attachment means 210)  The sides of the pads are vertical and the bottom are planar.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Saltzman with the teaching of Wright to provide a baseball training device (See Claim) and as the combining of prior art elements according to known methods to yield predictable results is an indication of obviousness.  See Rationale (A) supra.  Furthermore, the inclusion of the footpads of Wright with the mat of Saltzman would provide visible indication to 

Regarding claim 13, the limitations of Claim 13 are substantially similar to those of claim 1.  Reference the rejection to claim 1 which also applied to claim 13.

Regarding claim 3, the examiner took official notices in the prior office action that the utilized of a partially translucent material is well known in the arts.  This notice was not challenged and is considered to be admitted prior art by the examiner.

	Regarding claim 4-5 and 7, Wright teaches attachment mechanism on the bottom side of the footpad (See Figure 7 showing the bottom “spike” which is received in the base which is considered an attachment mechanism by the examiner.)  As the spike can be placed in the base such is considered to be removable by the examiner.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Saltzman with the teaching of Wright to provide a baseball training device (See Claim) and as the combining of prior art elements according to known 

	Regarding claim 6, Craig teaches an attachment mechanism that includes a hook and loop attachment for the foot pads.  (See [0053])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Saltzman with the teaching of Craig to provide a training device (See Abstract) and as the combination of prior art elements according to known methods to yield predictable results in an indication of obviousness.  As such, using the attachment means of Craig such as hook and loop fasteners with the for the footpads is a known technique for attaching footpads to a base or mat wherein the combination of such with the mat of Saltzman would yield predictable results.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saltzman (US 9,241,589 B2) in view of Wright (US D602,553 S), Craig (US 2015/0231471 A1) and Hedgepath (US D602553 S).

Regarding claim 8, as disclosed by Hegepath it is known in the art to include a home plate 11 with such training systems.  It would have been obvious to one of ordinary skill in the art to have provided a home plate with Saltzman’s mat to make the training system more realistic.

Claims 9-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saltzman (US 9,241,589 B2) in view of Wright (US D602,553 S) Craig (US 2015/0231471 A1) and Bregman (US 5,118,112 A).

Regarding claims 9-12 and 14-16, Bregman teaches the pressure sensors (See 150 and 152), the processor coupled with the pressure sensors (See 110), the memory configured to collect data and coupled to the processor (See 110 and 136), the processor configured to send data to a computer or display (See 26)  Also reference Col. 8, Ln 1+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Saltzman with the teaching of Bregman to provide a system with these features to give the batter information about their swing.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/           Examiner, Art Unit 3711